Exhibit 10.5

 

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

 

THIS FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is made and
entered into as of the 12th ay of August 2014, by and between ZaZa Energy
Corporation, a Delaware corporation (the “Company”), and Kevin Schepel
(“Employee”).

 

1.                                      Restatement of Original Employment
Agreement.  Except as stated herein, the Company and Employee agree to restate
and fully incorporate by reference herein the terms and conditions of the
Employment Agreement dated April 22, 2013 between the parties (the “Original
Employment Agreement”).

 

2.                                      Revision to Section 3(a) of the Original
Employment Agreement.  Section 3(a) of the Original Employment Agreement shall
be terminated and replaced with the following:

 

“(a)                           During the term of employment, Employee shall be
employed and serve as Chief Geoscience and Technology Officer and shall have
such duties and responsibilities as are commensurate with such title.  Employee
shall report to the Chief Executive Officer of the Company and shall carry out
and perform all orders, directions and policies given to him by the Chief
Executive Officer consistent with his position and title.  Employee also agrees
to serve as an officer of any member of the Company Group, in each case without
additional compensation, except as provided herein or in a separate agreement
between the parties.”

 

3.                                      Revision to Sections 4(b) and (c) of the
Original Employment Agreement.  Sections 4(b) and (c) of the Original Employment
Agreement shall be terminated and replaced with the following:

 

“(b)                           Short-Term Incentive Awards.

 

(i)                                     Employee shall be eligible for a
short-term incentive award in respect of each fiscal year or partial fiscal
year, as the case may be, during the Term of Employment in accordance with this
Section 4(b) and Exhibit A hereto (the “STI Award”).  If earned, the STI Award
shall be paid no later than February 15th of each year with respect to the
preceding fiscal year.

 

(ii)                                  The target STI Award for each fiscal year
shall be 75% of Base Salary, and the maximum STI Award for each fiscal year
shall be 150% of the Base Salary.  The criteria for achieving the STI Award
shall be as set forth in Exhibit A.

 

(iii)                               At the sole discretion of the Company, all
STI Awards may be paid in either cash or Common Shares (or any combination of
the two) with automatic share withholding for applicable taxes at maximum
withholding rate applicable to such income.  The number of Common Shares to be
distributed to Employee shall equal the dollar value of the STI Award divided by
the most recent January Representative Value; provided, however, that any
fractional Common Shares shall be paid in cash.

 

--------------------------------------------------------------------------------


 

(iv)                              The STI Award for any partial fiscal year
under this Amendment occurring during the Term of Employment shall be pro-rated
as and to the extent provided in Section 8.

 

(c)                                  Long-Term Incentive Awards.

 

“(c)                            Long-Term Incentive Awards.

 

(i)                                     Employee shall be eligible for a
long-term incentive award in respect of each fiscal year or partial fiscal year,
as the case may be, during the Term of Employment in accordance with this
Section 4(c) (the “LTI Award”).  The target LTI Award for each fiscal year shall
be 120% of Base Salary, with a minimum LTI Award of 0% of Base Salary and a
maximum LTI Award of 350% of Base Salary.

 

(ii)                                  The LTI Award shall be based upon the sum
of (x) the CEO’s performance rating and (y) the Compensation Committee’s
performance evaluation of Employee, in each case, using one of the following
ratings: A, B, C, D, or F (the “Committee Score”). The Committee’s Score shall
be provided to Employee at the time he receives the LTI Award. Two A ratings
will result in a maximum LTI Award, two C ratings will result in the target LTI
Award, and two F ratings will result in no LTI Award.  Ratings in between any of
the preceding shall result in an LTI Award that is pro-rated accordingly.  The
Compensation Committee shall determine the Committee Score no later than March
15 of each year, with such determination date being the “Determination Date.”

 

(iii)                               The LTI Award will be payable in Common
Shares (subject to the vesting requirements below).  The number of Common Shares
to be distributed (subject to the vesting requirements below) shall equal the
dollar value of the LTI Award divided by the most recent January Representative
Value.

 

(iv)                              Each LTI Award shall vest in three equal
installments on the first, second and third anniversaries of the applicable
Determination Date.

 

(v)                                 On the first payroll date following the
vesting date of any portion of an LTI Award, the Company shall distribute to
Employee the number of Common Shares payable under the LTI Award (as reduced for
required tax withholding, based on the closing price of the Company’s common
stock on the principal U.S. stock exchange on which the Company’s common stock
is listed or traded on the day prior to distribution); provided, however, that
any fractional Common Shares shall be payable in cash.

 

2

--------------------------------------------------------------------------------


 

(vi)                              Any Common Shares to be delivered to Employee
shall be subject to such transfer policies as the Company may adopt that are
applicable to officers, directors and other management personnel generally.

 

(vii)                           The LTI Award for any partial fiscal year under
this Amendment occurring during the Term of Employment shall be pro-rated.

 

4.                                      Revision to Section 8 of the Original
Employment Agreement.  Section 8 of the Original Employment Agreement is amended
such that the following shall completely replace the prior Section 8 appearing
in the Original Employment Agreement:

 

“Section 8.                                     Termination of Employment.

 

(a)                                 General.  The Term of Employment shall
terminate upon the earliest to occur of (i) an Expiration, (ii) Employee’s
death, (iii) a termination by reason of a Disability, (iv) a termination by the
Company with or without Cause, and (v) a termination by Employee with or without
Good Reason.  Notwithstanding anything herein to the contrary, the payment (or
commencement of a series of payments) hereunder of any nonqualified deferred
compensation (within the meaning of Section 409A of the Code) upon a termination
of employment shall be delayed until such time as Employee has also undergone a
“separation from service” as defined in Treas. Reg. 1.409A-1(h), at which time
such nonqualified deferred compensation (calculated as of the date of Employee’s
termination of employment hereunder) shall be paid (or commence to be paid) to
Employee on the schedule set forth in this Section 8 as if Employee had
undergone such termination of employment (under the same circumstances) on the
date of his ultimate “separation from service.”

 

(b)                                 Termination Due to Death or Disability. 
Employee’s employment shall terminate automatically upon his death.  The Company
may terminate Employee’s employment immediately upon the occurrence of a
Disability, such termination to be effective upon Employee’s receipt of written
notice of such termination.  In the event Employee’s employment is terminated
due to his death or Disability, Employee or his estate or his beneficiaries, as
the case may be, shall be entitled to:

 

(i)                                     The Accrued Obligations; and

 

(ii)                                  A payment representing the value of any
unpaid target STI Award in respect of any completed fiscal year that has ended
prior to the date of such termination, which amount shall be paid within sixty
(60) days from the date of such; and

 

(iii)                               A payment representing the value of any
target STI Award that would have been payable with respect to the year of
termination in the absence of the Employee’s death or Disability, pro-rated for
the period Employee worked prior to his death or Disability, which amount shall
be paid at such time STI Awards are paid to other senior executives of the
Company, but in no event later than one day prior to the date that is 2½ months
following the last day of the fiscal year in which such termination occurs; and

 

3

--------------------------------------------------------------------------------


 

(iv)                              Immediate vesting of any unvested LTI Award;
and

 

(v)                                 LTI Award at the target level for any
year(s) for which an LTI Award has not yet been determined, including a
pro-rated LTI Award for such partial year at the target level.  Such pro-rated
LTI Award will be immediately vested upon issuance; and

 

(vi)                              Continuation and/or payment of Employee’s
and/or Employee’s dependents’ medical insurance premiums for a period of
eighteen (18) months; and

 

(vii)                           The rights to the same compensation and benefits
as provided in Section 8(d) below, in lieu of clauses (i) through (vi) hereof,
if the termination of Employee’s employment is by reason of death or Disability
while Employee is traveling or engaged on official Company business.

 

Following such termination of Employee’s employment by reason of death or
Disability, except as set forth in this Section 8(b), Employee shall have no
further rights to any compensation or any other benefits under this Agreement.

 

(c)                                  Termination by the Company for Cause.

 

(i)                                     The Company may terminate Employee’s
employment at any time for Cause, effective upon Employee’s receipt of written
notice of such termination; provided, however, that with respect to any Cause of
termination relying on clause (i), (ii), (vi) or (vii) of the definition of
Cause set forth in Section 1(d) hereof, to the extent such act or acts are
curable, Employee shall be given not less than twenty (20) days’ written notice
by the Board of the Company’s intention to terminate him for Cause, such notice
to state in detail the particular act or acts or failure or failures to act that
constitute the grounds on which the proposed termination for Cause is based, and
such termination shall be effective at the expiration of such twenty (20) day
notice period unless Employee has substantially cured such act or acts or
failure or failures to act that give rise to Cause during such period.

 

(ii)                                  In the event the Company terminates
Employee’s employment for Cause, he shall be entitled only to the Accrued
Obligations, and any previously awarded Common Shares which are not vested as of
the date of termination shall be cancelled.  Following such termination of
Employee’s employment for Cause, except as set forth in this Section 8(c)(ii),
Employee shall have no further rights to any compensation or any other benefits
under this Agreement.

 

(d)                                 Termination Upon an Expiration or by the
Company without Cause.  The Company may terminate Employee’s employment at any
time without Cause, effective upon Employee’s receipt of at least sixty (60)
days written notice of such termination.  Upon an Expiration or in the event
Employee’s employment is terminated by the Company without Cause (other than due
to death or Disability), Employee shall be entitled to:

 

(i)                                     The Accrued Obligations; and

 

4

--------------------------------------------------------------------------------


 

(ii)                                  A payment (in cash or Common Shares at the
Company’s election) representing the value of any unpaid target STI Award in
respect of any completed fiscal year that has ended prior to the date of such
termination, which amount shall be paid at such time STI Awards are paid to
other senior executives of the Company, but in no event later than one day prior
to the date that is 2½ months following the last day of the fiscal year in which
such termination occurs; and

 

(iii)                               A payment (in cash or Common Shares at the
Company’s election) representing the value of any target STI Award for the year
in which termination occurs, pro-rated for the period Employee worked prior to
such termination, which amount shall be paid at such time STI Awards are paid to
other senior executives of the Company, but in no event later than one day prior
to the date that is 2½ months following the last day of the fiscal year in which
such termination occurs; and

 

(iv)                              Immediate vesting of any unvested LTI Award;
and

 

(v)                                 LTI Award at the target level for any
year(s) for which an LTI Award has not yet been determined and awarded,
including a pro-rated LTI Award for such partial year at the target level.  Such
pro-rated LTI Award will be immediately vested upon issuance; and

 

(vi)                              Base Salary and target STI Award payable in
equal installments during the Severance Term in accordance with the Company’s
regular payroll practices (in cash or Common Shares at the Company’s election);
and

 

(vii)                           Continuation, during the Severance Term, of the
health benefits provided to Employee and his covered dependants under the
Company’s health plans, it being understood and agreed that the Company’s
obligation to provide such continuation of benefits shall terminate prior to the
expiration of the Severance Term in the event that Employee becomes eligible to
receive any health benefits while employed by or providing service to, in any
capacity, any other business or entity during the Severance Term; provided,
however, that as a condition of the Company’s providing the continuation of
health benefits described herein, the Company may require Employee to elect
continuation coverage under COBRA.  Notwithstanding the forgoing, if such health
benefits are provided to employees of the Company generally through a
self-insured arrangement, and Employee qualifies as a “highly compensated
individual” (within the meaning of Section 105(h) of the Code), (i) such
continuation of benefits shall be provided on a fully taxable basis, based on
100% of the monthly premium cost of participation in the self-insured plan less
any portion required to be paid by Employee as described above (the “Taxable
Cost”), and, as such, Employee’s W-2 shall include the after-tax value of the
Taxable Cost for each month during the applicable benefit continuation period,
and (ii) on the last payroll date of each calendar month during which any health
benefits are provided pursuant to this Section 8(d)(vii), Employee shall receive
an additional payment, such that, after payment by the Employee of all federal,
state, local and employment taxes imposed on Employee as a result of the
inclusion of the portion of the Taxable Cost in income during such calendar
month, Employee retains (or has had paid to the Internal Revenue Service on his
behalf) an amount equal to such taxes as Employee is required to pay as a result
of the inclusion of the Taxable Cost in income during such calendar month; and

 

(viii)                        Reimbursement of Employee’s reasonable, documented
outplacement expenses for up to 12 months, not to exceed $20,000 in the
aggregate.

 

5

--------------------------------------------------------------------------------


 

Following such termination of Employee’s employment upon an Expiration or by the
Company without Cause, except as set forth in this Section 8(d), Employee shall
have no further rights to any compensation or any other benefits under this
Agreement.

 

(e)                                  Termination by Employee with Good Reason. 
Employee may terminate his employment with Good Reason by providing the Company
twenty (20) days’ written notice setting forth in reasonable specificity the
event that constitutes Good Reason.  During such twenty (20) day notice period,
the Company shall have a cure right (if curable), and if not cured within such
period, Employee’s termination will be effective upon the expiration of such
cure period, and Employee shall be entitled to the same payments and benefits as
provided in Section 8(d) above for a termination upon an Expiration and by the
Company without Cause, subject to the same conditions on payment and benefits as
described in Section 8(d) above.  Following such termination of Employee’s
employment by Employee with Good Reason, except as set forth in this Section
8(e), Employee shall have no further rights to any compensation or any other
benefits under this Agreement.

 

(f)                                   Termination by Employee without Good
Reason.  Employee may terminate his employment without Good Reason by providing
the Company sixty (60) days’ written notice of such termination.  In the event
of a termination of employment by Employee under this Section 8(f), except as
provided in Section 8(g), Employee shall be entitled only to the Accrued
Obligations, and any previously awarded Common Shares which are not vested as of
the date of termination shall be cancelled.  In the event of termination of
Employee’s employment under this Section 8(f), the Company may, in its sole and
absolute discretion, by written notice accelerate such date of termination
without changing the characterization of such termination as a termination by
Employee without Good Reason.  Following such termination of Employee’s
employment by Employee without Good Reason, except as set forth in this Section
8(f) or Section 8(g), Employee shall have no further rights to any compensation
or any other benefits under this Agreement.

 

(g)                                  Change of Control and Termination Following
Change of Control.  Upon a Change of Control, the Company shall (i) pay to
Employee, on the thirtieth (30th) day following the effective date of the Change
of Control and payable in a lump sum an amount equal to three (3) times target
STI Award under Section 4, and (ii) immediately vest any unvested LTI Award. 
If, during the one (1) year period following such Change of Control, Employee is
terminated because of an Expiration or by the Company without Cause, or Employee
terminates his employment with or without Good Reason, in lieu of the benefits
payable pursuant to Sections 8(d) or 8(e) or 8(f) hereof, as applicable, and in
addition to the benefits payable pursuant to the preceding sentence, Employee
shall be entitled to:

 

(i)                                     The Accrued Obligations; and

 

(ii)                                  A lump-sum payment equal to two (2) times
Base Salary which amount shall be paid within thirty (30) days after the
effective date of termination; and

 

6

--------------------------------------------------------------------------------


 

(iii)                               LTI Award at the target level for any
year(s) for which an LTI Award has not yet been determined and awarded,
including a pro-rated LTI Award for such partial year at the target level.  Such
pro-rated LTI Award will be immediately vested upon issuance; and

 

(iv)                              Continuation, during the Change of Control
Severance Term, of the health benefits provided to Employee and his covered
dependants under the Company’s health plans, subject to the terms and conditions
set forth in Section 8(d)(vii) above.

 

Following such termination of Employee’s employment following a Change of
Control, except as set forth in this Section 8(g), Employee shall have no
further rights to any compensation or any other benefits under this Agreement.

 

(h)                                 Release.  Notwithstanding any provision
herein to the contrary, the Company may require that, prior to payment of any
amount or provision of any benefit pursuant to subsection (b), (d), (e), or
pursuant to clauses (ii), (iii) and (iv) of subsection (g) of this Section 8,
Employee (or his estate, as the case may be) shall have executed, on or prior to
the Release Expiration Date, a customary general release in favor of the Company
in such form as is reasonably required by the Company, and any waiting periods
contained in such release shall have expired.  To the extent that the Company
requires execution of such release, the Company shall deliver such release to
Employee (or to his estate, as the case may be) within ten (10) business days
following the termination of Employee’s employment hereunder, and the Company’s
failure to deliver such release prior to the expiration of such ten (10)
business day period shall constitute a waiver of any requirement to execute such
release.  Assuming a timely delivery of the release by the Company, if Employee
or his estate fails to execute such release on or prior to the Release
Expiration Date or timely revokes his acceptance of such release thereafter,
Employee or his estate shall not be entitled to any payments or benefits
pursuant to subsection (b), (d), (e), or pursuant to clauses (ii), (iii) and
(iv) of subsection (g), of this Section 8.  Notwithstanding anything herein to
the contrary, in any case where the date of termination and the Release
Expiration Date fall in two separate taxable years, any payments required to be
made to Employee that are treated as deferred compensation for purposes of
Section 409A of the Code shall be made in the later taxable year.

 

(i)                                     Notwithstanding the preceding, any
payment made to Employee pursuant to Section 7 of this Agreement may be paid in
cash or Common Shares (or any combination of the two), at the sole discretion of
the Company.”

 

[signature page to follow]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first above written.

 

 

ZAZA ENERGY CORPORATION

 

 

 

 

 

/s/ Todd Alan Brooks

 

By:  TODD ALAN BROOKS

 

 

 

 

 

EMPLOYEE

 

 

 

 

 

/s/ Kevin Schepel

 

KEVIN SCHEPEL

 

8

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Annual STI Award will be based on achievement of (1) achievement of Average
Daily Production or Reserve metrics as described below and (2) Minimum Ending
Cash Balance of $5,000,000 as of the last day of the applicable fiscal year.

 

The metrics for STI Award are as follows.  Target STI Award is 75% of Base
Salary up to a maximum award of 150% of Base Salary.

 

STI Award as Percentage of Salary

 

Performance Level

0%

 

Less than 75% increase in Average Daily Production or Reserves over applicable
fiscal year

75%

 

75% increase in Average Daily Production or Reserves over applicable fiscal year

100%

 

100% increase in Average Daily Production or Reserves over applicable fiscal
year

150%

 

125% increase in Average Daily Production or Reserves over applicable fiscal
year

 

“Average Daily Production” shall mean the Company’s average daily production
during the month of December prior to the applicable fiscal year, measured in
barrels of oil equivalent (BOE) per day, adjusted to include deemed production
from any producing well that is unable to produce due to events beyond the
reasonable control of the Company (in an amount equal to its most recent fully
productive day).

 

“Reserves” shall mean the Company’s total reserves, measured in barrels of oil
equivalent (BOE) for December 31.

 

“Minimum Ending Cash Balance” means the total dollar amount available to the
Company through bank accounts, loans, lines of credit and other forms of credit
including but not limited to an At-the-Market (ATM) Issuance facility that be
may accessed by the Company within thirty (30) days of the last day of the
applicable fiscal year.

 

9

--------------------------------------------------------------------------------